Exhibit 10.1
 
AMENDMENT TO
AMENDED AND RESTATED ENGAGEMENT AGREEMENT




This Second Amendment to the Amended and Restated Engagement Agreement dated
January 1, 2009 (the “Engagement Agreement”), by and between Capital Gold
Corporation (the “Company”) and Scott Hazlitt (hereinafter referred to as
“Hazlitt”), as amended by the First Amendment to the Engagement Agreement, dated
March 18, 2010.


WHEREAS, the Company and Scott Hazlitt are parties to the Engagement Agreement;
and


WHEREAS, on July 19, 2010, the Compensation Committee of the Board of Directors
of the Company approved an increase to the Annual Fee (as that term is defined
in the Engagement Agreement).


NOW THEREFORE, in consideration of the premises and the mutual covenants and
obligations contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by the parties hereto,
the parties agree as follows:


 
1.
Section 3(a) of the Engagement Agreement is hereby deleted in its entirety and
replaced by the following section.

 


(a)
Base Fee. For his services to the Company during the Engagement Period, the
Company shall pay Hazlitt a fee at the annual rate of not less than Two Hundred
($200,000) Dollars (the “Annual Fee”) payable in equal monthly installments.



IN WITNESS WHEREOF, the undersigned parties have duly executed this Agreement as
of July 19, 2010.
 
 

  CAPITAL GOLD CORPORATION          
 
By:
/s/ Christopher Chipman      Christopher Chipman     Chief Financial Officer    
     

 

       
 
By:
/s/ Scott Hazlitt       Scott Hazlitt                

 
 
 

--------------------------------------------------------------------------------

 

 